Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 07/26/2022 has been entered. Claims 1, 3-6, 8 and 10 are currently pending in this application.
Applicant’s arguments, see Page 7, filed 07/26/2022, with respect to the rejection(s) of claim(s) 1, 6 and 10 have been fully considered and are persuasive. The rejections of claims 1, 6 and 10 has been withdrawn.
Allowable Subject Matter
Claims 1, 3-6, 8 and 10 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a process device or a display medium as set forth in claims 1, 3-6, 8 and 10.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a processing device configured to produce a display medium enabling a predetermined number of contents corresponding to a predetermined number of azimuth angles to be displayed from a predetermined elevation angle and azimuth angle, wherein the display medium comprises a flat member that reflects light or a sheet-like member having a sheet-like form that transmits light, the flat member or the sheet-like member being divided into a plurality of unit cells each being divided into a predetermined number of subcells corresponding to the predetermined number of azimuth angles, projecting members having a light-blocking surface being formed perpendicular to the flat member or the sheet-like member on top of the flat member or sheet-like member and parallel to a predetermined azimuth angle in each subcell corresponding to the predetermined azimuth angle, wherein “the subcells including a plurality of microcells for expressing a color of a content, and wherein the processing device comprises a shape specifying unit that specifies a size of each subcell or a shape of the projecting members in each subcell in a unit cell on the basis of a position of the microcells concealed by the projecting members in a case where the unit cell is observed from each of the predetermined number of azimuth angles” in combination with the other required elements of the claim. 
Claims 3-5 are allowable due to their dependency.
The most relevant reference, Yoshimura (JP2002099223A), Antes (US 5032003), Castagnoli (US 4588212) and Schwartz (US 2014/0226093), taken along or in combination, only discloses a processing device configured to produce a display medium enabling a predetermined number of contents corresponding to a predetermined number of azimuth angles to be displayed from a predetermined elevation angle and azimuth angle, wherein the display medium comprises a flat member that reflects light or a sheet-like member having a sheet-like form that transmits light, the flat member or the sheet-like member being divided into a plurality of unit cells each being divided into a predetermined number of subcells corresponding to the predetermined number of azimuth angles, projecting members having a light-blocking surface being formed perpendicular to the flat member or the sheet-like member on top of the flat member or sheet-like member and parallel to a predetermined azimuth angle in each subcell corresponding to the predetermined azimuth angle. However they do not teach or suggest that the subcells including a plurality of microcells for expressing a color of a content, and wherein the processing device comprises a shape specifying unit that specifies a size of each subcell or a shape of the projecting members in each subcell in a unit cell on the basis of a position of the microcells concealed by the projecting members in a case where the unit cell is observed from each of the predetermined number of azimuth angles in combination with the other required elements of the claim.
Regarding claim 6, the prior art of record, taken along or in combination, fails to disclose or suggest a processing device configured to produce a display medium that determines a color of a display surface in the display medium enabling a predetermined number of contents corresponding to a predetermined number of azimuth angles to be displayed from a predetermined elevation angle and azimuth angle, wherein the display medium comprises a flat member that reflects light or a sheet-like member having a sheet-like form that transmits light, the flat member or the sheet-like member being divided into a plurality of unit cells each being divided into a predetermined number of subcells corresponding to a predetermined number of azimuth angles, projecting members having a light-blocking surface being formed perpendicular to the flat member or sheet-like member on top of the flat member or sheet-like member and parallel to a predetermined azimuth angle in each subcell corresponding to the predetermined azimuth angle, and wherein “the subcells including a plurality of microcells for expressing a color of a content, and wherein the processing device comprises a storage device for storing the pixel values at the positions corresponding to the unit cells for each of the predetermined number of contents, and a color specifying unit that calculates for each of the predetermined azimuth angles pixel values to be displayed on a basis of the colors of viewable microcells in a case where a unit cell is viewed from a predetermined azimuth angle, and the differences in pixel values at positions corresponding to the unit cell in the content corresponding to each of the predetermined azimuth values, and specifies the color of each microcell in the unit cell so that a sum of the differences calculated for each of the predetermined number of azimuth angles is smaller” in combination with the other required elements of the claim. 
Claim 8 is allowable due to their dependency.
The most relevant reference, Yoshimura (JP2002099223A), Antes (US 5032003), Castagnoli (US 4588212) and Schwartz (US 2014/0226093), taken along or in combination, only discloses a processing device configured to produce a display medium that determines a color of a display surface in the display medium enabling a predetermined number of contents corresponding to a predetermined number of azimuth angles to be displayed from a predetermined elevation angle and azimuth angle, wherein the display medium comprises a flat member that reflects light or a sheet-like member having a sheet-like form that transmits light, the flat member or the sheet-like member being divided into a plurality of unit cells each being divided into a predetermined number of subcells corresponding to a predetermined number of azimuth angles, projecting members having a light-blocking surface being formed perpendicular to the flat member or sheet-like member on top of the flat member or sheet-like member and parallel to a predetermined azimuth angle in each subcell corresponding to the predetermined azimuth angle. However they do not teach or suggest that the subcells including a plurality of microcells for expressing a color of a content, and wherein the processing device comprises a storage device for storing the pixel values at the positions corresponding to the unit cells for each of the predetermined number of contents, and a color specifying unit that calculates for each of the predetermined azimuth angles pixel values to be displayed on a basis of the colors of viewable microcells in a case where a unit cell is viewed from a predetermined azimuth angle, and the differences in pixel values at positions corresponding to the unit cell in the content corresponding to each of the predetermined azimuth values, and specifies the color of each microcell in the unit cell so that a sum of the differences calculated for each of the predetermined number of azimuth angles is smaller in combination with the other required elements of the claim.
Regarding claim 10, the prior art of record, taken along or in combination, fails to disclose or suggest a display medium enabling a predetermined number of contents corresponding to a predetermined number of azimuth angles to be displayed from a predetermined elevation angle and azimuth angle, wherein the display medium comprises a flat member that reflects light or a sheet-like member having a sheet-like form that transmits light, the flat member being divided into a plurality of unit cells each being divided into the predetermined number of subcells corresponding to a predetermined number of azimuth angles, projecting members having a light-blocking surface being formed perpendicular to the flat member or the sheet-like member on top of the flat member or the sheet- like member and parallel to a predetermined azimuth angle in each subcell corresponding to the predetermined azimuth angle, and wherein “the subcells including a plurality of microcells for expressing a color of a content, and wherein a color of each microcell is set so that the content corresponding to each of the predetermined number of azimuth angles can be displayed on a basis of the color given to the microcells other than those concealed by the projecting members in a case where the unit cells are viewed from each of the predetermined number of azimuth angles” in combination with the other required elements of the claim. 
The most relevant reference, Yoshimura (JP2002099223A), Antes (US 5032003), Castagnoli (US 4588212) and Schwartz (US 2014/0226093), taken along or in combination, only discloses a display medium enabling a predetermined number of contents corresponding to a predetermined number of azimuth angles to be displayed from a predetermined elevation angle and azimuth angle, wherein the display medium comprises a flat member that reflects light or a sheet-like member having a sheet-like form that transmits light, the flat member being divided into a plurality of unit cells each being divided into the predetermined number of subcells corresponding to a predetermined number of azimuth angles, projecting members having a light-blocking surface being formed perpendicular to the flat member or the sheet-like member on top of the flat member or the sheet- like member and parallel to a predetermined azimuth angle in each subcell corresponding to the predetermined azimuth angle. However they do not teach or suggest that the subcells including a plurality of microcells for expressing a color of a content, and wherein a color of each microcell is set so that the content corresponding to each of the predetermined number of azimuth angles can be displayed on a basis of the color given to the microcells other than those concealed by the projecting members in a case where the unit cells are viewed from each of the predetermined number of azimuth angles in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871